Notice of Pre-AIA  or AIA  Status
 	This Office Action is in response to applicants’ RCE filed on 04/27/2021.  Claims 1-6 and 8-23 are being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception enumerated grouping of mathematical concepts without significantly more. The claim 1 recited a method comprising:
sampling data in a processor on a per instruction basis during execution of an instruction on the processor to generate sampling data for the instruction, the sampling data indicating utilization of processor hardware due to the execution of the instruction; and
determining an estimate of energy utilized by the execution of the instruction based on the sampling data for the instruction.
With the broadest reasonable interpretation of the claimed invention, the cited features are related to mathematical concepts to compute power consumption for executing instructions.  The instruction based execution consumed energy based on data byte execution and clocks required to execute the instruction.
The instruction execution utilized a memory operation to compute energy usage.   The mathematical computation used the micro-architectural usage details in the sample data can thus be multiplied by energy weights and added to the base energy.  The energy weights can 

Architectural-level simulation techniques can be used to estimate how much energy a design would use when particular events take place.  Adding together the various energy weights associated with the microarchitectural details of instruction execution provides an estimate of the energy for each sampled instruction. Thus, for the sampled instruction, the total energy used is an estimate from the base energy.  This is a concept in mathematical computation to measure an efficiency of instruction processing.
The mathematical model analyzes instruction processing, measures data flow or transfer to various locations in processors, and store data to other activities.  Samples can be stored in a structured database and queried with standard techniques.  Such mathematical operation in the conceptual model would require energy or power to provide the model operation and these activities would be measured in terms of efficiency and power requirements.  This information can also be used to trace energy usage over time, and power over ranges of time.
The mathematical model  estimate a power consumption based on switching events is expressed as a linear function of preselected weighted values associated with each IP block or parts of an IP block.
The per IP core power can be estimated and improved by adjusting the weights used to estimate gate-level power per IP block or by using linear regression to reduce the number of switching events associated with capacitance circuit in the linear function without significantly increasing the error.  This processing step is a mathematical concept to estimate power consumption in execution of a particular instruction.

It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). This judicial exception is not integrated into a practical application because the claim does not integrate the steps in voxel element move into a practical and useful application.
 	This judicial exception is not integrated into a practical application because the claim does not show step to integrate the energy consumption concept into a real and practical platform in instruction execution in order to generate a real and practical solution for the design.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited instruction execution in a known architecture, memory to store the instructions for sampling data, storing data, and energy consumption computation are well-known in the art., conventional technology and well understood to operate.  Claim 1 is nonstatutory subject matter.


Claim 3 recited the method as recited in claim 2 wherein determining the estimate further comprises:
assigning a base energy amount according to the instruction that was executed.  This is related to a computation of power consumed in the execution of a program.  This is not eligibility subject matter.
Claim 4 recited the method as recited in claim 3 wherein determining the estimate further comprises:
adjusting the base energy amount according to the utilization of processor hardware indicated in the sampling data.  The cited features are related a computation model in calculating a power consumption in the execution of program instructions.  The claim failed to show any integration of the power consumption adjustment to a real and practical application.  It is nonstatutory subject matter.
Claim 5 recited the method as recited in claim 4 wherein determining the estimate further comprises:
multiplying each of the microarchitectural events indicated in the sampling data by respective energy weights corresponding to the microarchitectural events to generate an energy adjustment and adding the energy adjustment to the base energy amount.  This cited 
Claim 6 recited the method as recited in claim 1 wherein the sampling data includes an indication of an operation associated with execution of the instruction and the method further comprises determining the instruction executed based on the indication of the operation.  This is related to instruction processing without significantly more than abstract concept.  The claim is nonstatutory subject matter.
Claim 8 recited the method as recited in claim 1 wherein determining the estimate further comprises:
tracking switching events in one or more hardware blocks of the processor hardware utilized during the execution of the instruction; and
determining the estimate of energy utilized during the execution of the instruction based on the switching events.  This is related to data computation and the complexity of the computation.  It is a mathematical model for the computation- nonstatutory subject matter. 
Claim 9 recited the method as recited in claim 8 wherein determining the estimate further comprises multiplying respective predetermined energy amounts for the one or more hardware blocks by a number of the switching events for respective ones of the one or more hardware blocks.  This is related to mathematical computation for energy consumption in the execution data.  It is nonstatutory subject matter.
Claim 10 recited the method as recited in claim 1 further comprising sampling data every N operations, every N instructions, every N operations of a particular type, every N operations that utilizes a particular hardware resource, every N operations within a 
Claim 11 recited the method as recited in claim 1 further comprising determining a plurality of sampling data related in time based on respective timestamps associated with the sampling data.  This is data representation for computing sampled data.  It is nonstatutory subject matter.
Claim 12 recited the method as recited in claim 1 wherein the sampling data includes at least one of temperature, voltage, frequency, or power state at a time the sampling data was sampled.  This is related to design parameters and features for the computation of energy consumption.   It is nonstatutory subject matter.
Claim 13 recited the method as recited in claim 1 further comprising providing the estimate of energy utilized by the instruction to a user.  The cited feature is related to data representation for the energy usage estimation.  It is nonstatutory subject matter.
Claim 14 recited non-transitory computer-readable storage medium embodying computer readable program code, the computer readable program code comprising computer executable instructions operable when executed to:
determine an estimate of an amount of energy utilized by an instruction executed on a processor based on sampling data determined during execution of the instruction; and wherein the sampling data includes an indication of processor hardware utilized due to the execution of the instruction.

The mathematical model analyzes instruction processing, measures data flow or transfer to various locations in processors, and store data to other activities.  Samples can be stored in a structured database and queried with standard techniques.  Such mathematical operation in the conceptual model would require energy or power to provide the model operation and these activities would be measured in terms of efficiency and power requirements.  This information can also be used to trace energy usage over time, and power over ranges of time.
The mathematical model  estimate a power consumption based on switching events is expressed as a linear function of preselected weighted values associated with each IP block or parts of an IP block.
The power consumption model can estimate a base energy used by the instruction.  The power estimate can be looked up in a table based on the opcode.  The instruction execution utilized a memory operation to compute energy usage.   The mathematical computation used the micro-architectural usage details in the sample data can thus be multiplied by energy weights and added to the base energy.  The energy weights can be determined by simulation, empirically, or a combination.  This is a mathematical concept in the computation of energy consumption.  
Architectural-level simulation techniques can be used to estimate how much energy a design would use when particular events take place.  Adding together the various energy 
The mathematical model  estimate a power consumption based on switching events is expressed as a linear function of preselected weighted values associated with each IP block or parts of an IP block.
IP core power can be estimated and improved by adjusting the weights used to estimate gate-level power per IP block or by using linear regression to reduce the number of switching events associated with capacitance circuit in the linear function without significantly increasing the error.  This processing step is a mathematical concept to estimate power consumption in execution of a particular instruction.
The mathematical model is using linear regression and measure weights to estimate the power to reduce the number of switching events associated with Cac in the linear function without significantly increasing the error.
 	This judicial exception is not integrated into a practical application because the claim does not show step to integrate the energy consumption concept into a real and practical platform in instruction execution in order to generate a real and practical solution for the design.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited instruction execution in a known architecture, memory to store the instructions for sampling data, storing data, and 
Claim 15 recited the non-transitory computer-readable storage medium of claim 14 wherein the computer executable instructions are further operable to determine the instruction executed based on an indication of the instruction in the sampling data.  execution of instruction to compute power consumption model is nonstatutory subject matter. 
Claim 16 recited the non-transitory computer-readable storage medium of claim 14 wherein the sampling data includes microarchitectural events associated with the execution of the instruction as the indication of processor hardware utilized. It is nonstatutory subject matter.
Claim 17 recited the non-transitory computer-readable storage medium of claim 16 wherein the computer executable instructions are further operable to determine the estimate by:
assigning a base energy amount according to the instruction that was executed; and multiplying the micro-architectural events in in the sampling data by respective energy weights to generate an energy adjustment and adding the energy adjustment to the base energy amount.  The cited features are related to a mathematical model to compute the power consumption in processing an instruction.  This is nonstatutory subject matter for it mathematical computation.
Claim 18 recited the non-transitory computer-readable storage medium of 14 wherein the computer executable instructions are further operable to:

hardware blocks, the one or more hardware blocks corresponding to the processor hardware utilized caused by execution of the instruction.  This is related to a computation model of power consumption.  It is nonstatutory subject matter. 
Claim 19 recited a system comprising:
a processor configured to generate per instruction sampling data, the sampling data including a plurality of fields indicating processor hardware utilized due to execution of an instruction on the processor; and storage to store the sampling data.
With the broadest reasonable interpretation of the claimed invention, the cited features are related to mathematical concepts in computing power consumption for executing instructions in a system design.  The instruction based execution consumed energy based on data byte execution and clocks required to execute the instruction.  The cited features in the instructions are related to a mathematical model to operate data move, data computation, data transfer, store data, or other operation.  Thus, the instruction with format and architecture is a mathematical model (logic) for computation.
The mirco-instruction executions utilize details on microarchitectural events associated with instruction execution provided in the sample data to estimate the energy consumed by that instruction.
The power consumption model estimates the power required to execute instruction based on the sampled data functions as an input into software that operates in accordance with the system microarchitecture and data processing to perform data transaction inside the 
The mathematical model  estimate a power consumption based on activity switching events is expressed as a linear function of preselected weighted values associated with each IP block or parts of an IP block.
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). This judicial exception is not integrated into a practical application because the claim does not integrate the steps in voxel element move into a practical and useful application.
The mathematical model as a set of instruction is using linear regression and measure weights to estimate the power to reduce the number of switching events associated with capacitive activity in the linear function without significantly increasing the error.
 	This judicial exception is not integrated into a practical application because the claim does not show step to integrate the energy consumption concept into a real and practical platform in instruction execution in order to generate a real and practical solution for the design.

Claim 20 recited the system as recited in claim 19 further comprising:
non-transitory, computer-readable storage medium embodying computer readable program code including computer executable instructions operable when executed to determine an estimate of energy used by the instruction based on the sampling data; and wherein the computer readable program code is further operable to multiply microarchitectural events in the sampling data by respective energy weights corresponding to the micro-architectural events to generate an energy adjustment and add the energy adjustment to a base energy value corresponding to the instruction.  This is a mathematical model to compute power consumption to execute program instructions.  The claim does not show steps to implement and integrate the model into a real and practical platform in order to generate a useful and practical application.  The claim is nonstatutory subject matter.
Claim 21 recited the system as recited in claim 19 wherein the processor further comprises a plurality of hardware blocks;
a plurality of counters respectively associated with the plurality of hardware blocks to track capacitive switching events in the hardware blocks; and wherein the processor is configured to use one or more of the plurality of counters to track the capacitive switching events in one or more of the plurality of hardware blocks caused by execution of the instruction, thereby indicating the processor hardware utilized.  This is related to well-known 
Claim 22 recited the system as recited in claim 21 further comprising:
non-transitory, computer-readable storage medium embodying computer readable program code including computer executable instructions operable when executed to determine an estimate of energy used by the instruction based on the sampling data; and
wherein the computer readable program code is further operable when executed to determine the estimate of energy used based on the capacitive switching events indicated in the counters and capacitance associated with the hardware blocks.  This is mathematical computations for energy consumption as cited in the rejection.  Claim 22 is also nonstatutory subject matter.
Claim 23 recited the method as recited in claim 1 further comprising:
providing instruction fetch based sampling data and instruction execution based sampling data as part of generating the sampling data; and responsive to an operation committing, storing the sampling data in memory.  Processing data and storing data are well known concept to model the system activity.  The claim is also rejected for nonstatutory subject matter.
The cited features in the claimed invention are analyzing power consumption in execution of instructions based on data move and transfer of data to destinations in the system architecture.  The power analysis in the instruction execution measured based on the architecture and system efficiency.  It is a mathematical concept.  Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held 
Limiting the abstract idea of collecting information data, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power or power consumption because limiting application of the abstract idea to power monitoring Is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S,A., 830 F.3d 1350,13,54,119 USPQ2d 1739,1742 (Fed. Gir. 2018); The Supreme Court has explained that the judicial exceptions reflect the Court’s 'dew that abstract ideas Jaws of nature and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might fend to impede innovation more than it would tend to promote it.” Alice Corp., 573 U.S. al 216,110 USPQ2d al 1980 (quoting Myriad, 583 U.S. at 589,108 USPG2d at 1378 and Mayo Collaborative Serve, v. Prometheus Labs. Inc., 588 U.S. 66, 71,101 USPQ2d 1361,1985 (2012)), The Supreme Court's concern that drives this "exclusionary principle" is pre-emption. Alice Carp., 573 U.S. at 218, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 586 U.S. a? 79-80,86-87,101 USPQ2d at 1868-69,1971 (claims directed to "narrow laws that may have limited applications” held ineligible); Hook, 437 U.S. at 589-90,198 USPQ at 197 (claims that did not "wholly preempt the mathematical formula" held ineligible). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.    	Claims 14-18, 21-22 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nebel et al, US Patent Application Publication no. 20050204316.
As per claim 14, Nebel disclosed anon-transitory computer-readable storage medium embodying computer readable program code, the computer readable program code comprising computer executable instructions operable when executed to: estimate a power consumption within a data processing system ([0008]-[0012], [0028] and [0040]):
sample data ([0009]) in a processor on a per instruction basis during execution of an instruction to generate sampling data for the instruction ([0090]), the sampling data indicating utilization of processor hardware due to the execution of the instruction ([0084]-[0085], [0089]); and
determining an estimate of power utilized by the execution of the instruction based on the sampling data for the instruction ([0086],[0112], [0113], [0122]).  Nebel disclosed: Software power analysis is applied to processes to be implemented as software on embedded processors, which can be .mu.-controllers or DSPs.  
Nebel also disclose [T]he measurements can be performed by running long loops of the same instruction or sequence of instructions and physically measuring the power consumed by 
 Nebel does not expressly disclose an energy estimation as claimed.
It would have been obvious to those skilled in the art before the effective filling date of the present application to consider the power estimation in Nebel would include the energy estimation because the power estimation for the hardware design reflects how the hardware in the design spends the energy and how efficiency the design.
As per claim 15, Nebel disclosed the non-transitory computer-readable storage medium of claim 14 wherein the computer executable instructions are further operable to determine the instruction executed based on an indication of the instruction in the sampling data ([0043]-[0045], [0056], [0057], [0083]-[0085]).
As per claim 16, Nebel disclosed the non-transitory computer-readable storage medium of claim 14 wherein the sampling data includes microarchitectural events associated with the execution of the instruction as the indication of processor hardware utilized ([0010], [0011], [0059], [0061], [0074], [0085]-[0086]).

assigning a base energy amount according to the instruction that was executed ([0042] and [0043]); and
multiplying the microarchitectural events in in the sampling data by respective energy weights to generate an energy adjustment and adding the energy adjustment to the base energy amount ([0009]-[0011], [0059], [0061], [0064], [0074]).
As per claim 18, Nebel disclosed the non-transitory computer-readable storage medium of 14 wherein the computer executable instructions are further operable to:
determine the estimate of the amount of energy utilized by the instruction by multiplying predetermined respective energy amounts for one or more hardware blocks by a number of switching events in the sampling data recorded for the one or more hardware blocks, the one or more hardware blocks corresponding to the processor hardware utilized caused by execution of the instruction ([0009], [0010], [0086]-[0089]).
As per claims 21 and 22, Nebel disclosed hardware blocks, counters associated with the hardware blocks to track capacitive switching events in the hardware blocks ([0009], [0011], [0031]) and wherein the processor is configured to use one or more of
the plurality of counters to track the capacitive switching events in one or more of the plurality of hardware blocks caused by execution of the instruction thereby indicating the processor hardware utilized and hardware blocks ([0087], [0100], [0112]).
As per claim 19, Nebel disclosed a processor configured to generate per instruction sampling data, the sampling data ([0009]) including a plurality of fields indicating processor 

Response to Arguments
In response to applicants’ argument the claimed invention does not direct to a mathematical model, the examiner disagree with.  The claimed invention is directed to a judicial exception, a mathematical concept, to compute power consumption in execution of an instruction.  
With the broadest reasonable interpretation of the claimed invention, the cited features are related to mathematical concepts and a model of computation to compute power consumption for executing instructions.  The instruction based execution consumed energy based on data byte execution and clocks required to execute the instruction.
The mathematical model analyzes instruction executions utilize details on micro-architectural events associated with instruction execution provided in the sample data to estimate the energy consumed by that instruction.  The execution involved to data transfer, data move from location to location, memory to store data and power to maintain and operate such instructions. 
 The instruction execution utilized a memory operation to compute energy usage.   The mathematical computation used the micro-architectural usage details in the sample data can thus be multiplied by energy weights and added to the base energy.  The energy weights can be determined by simulation, empirically, or a combination.  This is a mathematical concept in the computation of energy consumption.   

The mathematical model analyzes instruction processing, measures data flow or transfer to various locations in processors, and store data to other activities.  Samples can be stored in a structured database and queried with standard techniques.  Such mathematical operation in the conceptual model would require energy or power to provide the model operation and these activities would be measured in terms of efficiency and power requirements.  This information can also be used to trace energy usage over time, and power over ranges of time.
The mathematical model  estimate a power consumption based on switching events is expressed as a linear function of preselected weighted values associated with each IP block or parts of an IP block.
The mathematical model calculated IP core power.  The power consumption can be estimated and improved by adjusting the weights used to estimate gate-level power per IP block or by using linear regression to reduce the number of switching events associated with capacitance circuit in the linear function without significantly increasing the error.  This processing step is a mathematical concept to estimate power consumption in execution of a particular instruction.

 	This judicial exception is not integrated into a practical application because the claim does not show step to integrate the energy consumption concept into a real and practical platform in the execution of the instruction in order to generate a real and practical solution for the design.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited instruction execution in a known architecture, memory to store the instructions for sampling data, storing data, and energy consumption computation are well-known in the art., conventional technology and well understood to operate.  Claims are nonstatutory subject matter.
In response to applicants’ argument the claimed features in claim 19 is an eligibility subject matter, the examiner disagrees with.
The cited features of a processor configured to generate per instruction sampling data, the sampling data including a plurality of fields indicating processor hardware utilized due to execution of an instruction on the processor; and storage to store the sampling data.
With the broadest reasonable interpretation of the claimed invention, the cited features are related to mathematical concepts in computing power consumption for executing instructions in a system design.  The instruction based execution consumed energy based on data byte execution and clocks required to execute the instruction.  The cited features in the instructions are related to a mathematical model to operate data move, data computation, data 
The mirco-instruction executions utilize details on microarchitectural events associated with instruction execution provided in the sample data to estimate the energy consumed by that instruction.
The power consumption model estimates the power required to execute instruction based on the sampled data functions as an input into software that operates in accordance with the system microarchitecture and data processing to perform data transaction inside the processor to generate the energy estimate associated with that sampled instruction.  The energy estimate can be provided to the programmer, e.g., as a cumulative value for the instruction.
The mathematical model  estimate a power consumption based on activity switching events is expressed as a linear function of preselected weighted values associated with each IP block or parts of an IP block.
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). This judicial exception is not integrated into a 
The mathematical model as a set of instruction is using linear regression and measure weights to estimate the power to reduce the number of switching events associated with capacitive activity in the linear function without significantly increasing the error.
 	This judicial exception is not integrated into a practical application because the claim does not show step to integrate the energy consumption concept into a real and practical platform in instruction execution in order to generate a real and practical solution for the  design.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited instruction execution in a known architecture, memory to store the instructions for sampling data, storing data, and energy consumption computation are well-known in the art., conventional technology and well understood to operate.  Claim 19 is nonstatutory subject matter.

Response to 35 USC § 103 rejection
In response to applicants’ arguments Nebel failed to disclose the limitations in claim 14, examiner disagree with.  Nebel disclosed a non-transitory computer readable storage medium embodying computer readable program code, the computer readable program code comprising computer executable instructions operable when executed to: estimate a power consumption within a data processing system ([0008]-[0012], [0028] and [0040]): sample data ([0009]) in a processor on a per instruction basis during execution of an instruction to generate sampling data for the instruction ([0090]), the sampling data indicating utilization of processor 
sample data ([0009]) in a processor on a per instruction basis during execution of an instruction to generate sampling data (module activity (para. 28) for the instruction ([0090]), the sampling data indicating utilization of processor hardware due to the execution of the instruction ([0084]-[0085], [0089]); and
determining an estimate of power utilized by the execution of the instruction based on the sampling data for the instruction ([0086],[0112], [0113], [0122]).   Nebel also disclose [T]he measurements can be performed by running long loops of the same instruction or sequence of instructions and physically measuring the power consumed by the processor. Through these measurements a power figure for each pair of consecutively executed instructions can be obtained. A power analysis can thus be performed by capturing the sequence of instructions being executed and combining this information with the instruction level power model. It has been observed, that an abstraction of the large number of different instructions and their addressing modes is possible by clustering the instructions into classes of similar power behavior. It has further been observed [Ref. 23], that the relative power consumption of instructions of different classes is similar for different processors. This significantly simplifies the task of power characterization of a large set of processors (para. 86).  Thus, it is clear form Nebel disclosure the power consumption measurement based on the execution of instruction based on the sampling data of the instructions.
It would have been obvious to those skilled in the art before the effective filling date of the present application to estimate the power consumption in Nebel in order to provide energy usage in the execution of the instruction for the sampling data. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI Q PHAN/           Primary Examiner, Art Unit 2128